El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Presentado por el demandado un memorándum de costas jurado en el que se incluyen $150 para honorarios de abo-gado fué aprobado por la corte inferior, y en la apelación que el demandante ha establecido contra dicha resolución alega como único motivo para que la revoquemos que no se *654alegó ni probó el -desembolso realmente ocasionado por ho-norarios de abogado, pnes.no hay evidencia tendente a de-mostrar qne tales honorarios han sido pagados por el de-mandado, ni de qne se comprometiera a pagarlos, ni de qne la parte demandada haya hecho renuncia de tal dere-cho de reintegro a favor de sn propio abogado.
En contestación será suficiente decir qne el pago de las costas lo reclama la parte demandada y no sn abogado para sí, annqne éste jura el memorándum de costas por estar me-jor informado de ellas qne sn diente, y qne no es necesario que se pruebe qne han sido pagados los honorarios al abo-gado, ni qne se comprometiera a pagarlos, pues la mera inclusión en el memorándum de costas jurado de la'partida cíe honorarios de abogado muestra prima facie, que son de-bidos. González v. Collazo, 25 D. P. R. 160.
La resolución apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado ‘Sr. Franco Soto no intervino en la re-solución de este caso.